LOTTINGER, Judge.
This is a suit for expropriation filed by Gulf States Utilities Company as petitioner against John A. Moore, Jr. as defendant. The Lower Court rendered judgment in favor of petitioner and against defendant, granting . the servitude sought, and awarding defendant the sum of $114,715.00, with interest, for the servitude and damages. The petitioner has taken this appeal.
For purposes of trial below, this suit was consolidated with two other suits, namely, Gulf States Utilities Company v. Moore et al., 197 So.2d 100, No. 6928 on the docket of this Court, and the same petitioner v. Bingham, 197 So.2d 106, No. 6930 on the docket of this Court. All three of these consolidated suits were considered in our reasons for judgment which was this day rendered in the matter entitled Gulf States Utilities Company v. Moore, et al.
For the reasons this day assigned in the matter entitled Gulf States Utilities Company v. Moore et al., the judgment of the Lower Court will be affirmed, all costs of this appeal to be paid by petitioner.
Judgment affirmed.